Citation Nr: 1232796	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  09-04 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana




THE ISSUE

Entitlement to service connection for radiculopathy, bilateral upper extremities, due to cervical spine condition with significant foraminal stenosis (claimed as peripheral neuropathy, bilateral upper extremities), claimed as secondary to the service-connected Type II diabetes mellitus.  




REPRESENTATION

Veteran represented by:	The American Legion





ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to March 1972 and from December 1, 2002 to December 18, 2002.  He had additional service with the National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the RO. 

The Veteran requested a hearing at the RO before a Decision Review Officer (DRO) in his Substantive Appeal, received in January 2009.  In July 2009, he withdrew that request.  38 C.F.R. § 20.702(e).  


FINDINGS OF FACT

On June 28, 2010, prior to promulgation of a decision by the Board, notification that the Veteran had died in April 2010 was received.  


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  

This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011).  

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claims brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2011).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted in place of the deceased Veteran for the purpose of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151(2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  

As provided in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title...."  

The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the RO from which the claim originated (listed on the first page of this decision).  



ORDER

The appeal is dismissed without prejudice.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


